DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Figs. 1 and 2 are functional block diagrams that merely show blank boxes/blocks for reference numbers 10, 11, 12, 110, 111, 112, 130, 131, 132, 120, 121, 122 which do not show the features of the invention as recited in the claims. In other words, raw reference numbers and otherwise blank boxes are simply not sufficient to show the claimed device features directed to structure.  Moreover, the other figures are graphs that do not show these features either.
Therefore, the illumination arrangement, first camera, second camera, camera, image editing module, contact window, Scheimpflug layout, first and second detectors arranged so as to be tilted with respect to a (currently un-illustrated) plane/measuring plane, first imaging optics, and second imaging optics must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The disclosure is objected to because of the following informalities: The acronym EFTS-IQS 7.1 in [0013] and MTF@210/LP/mm, particularly the MFT and LP portions thereof in [0032] should be spelled out for clarification.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: the image editing module in claims 1, 14, and 20.  But not corresponding structure or algorithm is disclosed in the application as filed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The instant specification for the image editing module lacks both corresponding structure and an algorithm for generating a three-dimensional image of a surface of an object within the measuring site by combining the image acquired by the first detector together with the image acquired by the second detector.
The lack of an algorithm for the image editing module renders this claim element indefinite under 35 USC 112(b) as further explained below.  Moreover, this claim element also lacks an adequate written description under 35 USC 112(a) because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.  See MPEP 21603.03 VI and 2181(B).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “image editing module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the disclosure is devoid of any structure that performs the function in the claim and lacks an algorithm for performing the recited functions. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 14, line 9 lacks antecedent basis for “the first imaging optics”.  
Claims 3-13, 15-19, and 21-24 are indefinite because they depend from claims 1, 14, or 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 14-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tanassi (US 20090190093 A1).
Claim 1
	In regards to claim 1, Tanassi discloses a device for contactless optical imaging of features of a hand is a mere intended use that should not be given patentable weight or significance to claim construction consistent with MPEP 2111.02 and the case law cited therein.  In particular, the body of independent device claims 1, 14, and 20 each fully and intrinsically set forth all of the limitations of the claimed invention such that the preamble merely states the purpose or intended use of the invention to imaging a hand, rather than any distinct definition of any of the claimed invention’s limitations.  Moreover, the body of these claims do not refer back to imaging features of a hand but instead refer to a generic “measuring site” which is illuminated and then imaged by the illumination arrangement and camera(s).  Furthermore, none of the pending claims 1-24 contain any structural limitation whatsoever that is specific to hand imaging.  Thus, the preamble’s intended use of hand imaging is not considered a limitation and is of no significance to the construction of any pending claim.  Moreover and should Applicant substantively limit the claims to hand imaging it is noted that Tanassi performs contactless optical imaging of features of an 
an illumination arrangement for illuminating a measuring site by emitting light of a substantially first wavelength and by emitting light of a substantially second wavelength
{Figs. 1A and 1B with light source systems 103, 104 as further discussed in [0041], [0047]-[0049] for blue and IR light.  Fig. 16 illustrates a camera system with blue LED lamp and IR LED lamp}
a first camera comprising a first detector and first imaging optics configured for imaging the measuring site on the first detector, which is configured for acquiring that image, within the measuring site a region of depth of field of the first imaging optics with respect to the first wavelength overlapping with a region of depth of field of the first imaging optics with respect to the second wavelength
{see first Scheimpflug camera 101 in Figs. 1A, 1B, [0047] with depth of field in [0051].   See also Fig. 9 with first and second cameras 902, 904 in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]};
at least a second camera comprising a second detector and second imaging optics configured for imaging the measuring site on the second detector, which is configured for acquiring that image, within the measuring site a region of depth of field of the second imaging optics with respect to the first wavelength overlapping with a region of depth of field of second imaging optics with respect to the second wavelength
{see second Scheimpflug camera 102 in Figs. 1A, 1B, [0047] with depth of field in [0051].   See also Fig. 9 with first and second cameras 902, 904 in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]}; and

Claim 2
In regards to claim 2, Tanassi discloses wherein the device does not comprise a contact window having a contact surface within the measuring site {the Schempflug camera arrangement cited above performs non-contactless imaging that does not comprise a contact window. See previous cites and Figs. 1A, 1B, and 6}.
Claim 3
In regards to claim 3, Tanassi discloses the first wavelength is not less than 400 nm {See above cites.  Blue is a wavelength that is not less than 400nm}.
Claim 4
In regards to claim 4, Tanassi discloses the first wavelength is not less than 400 nm {See above cites.  IR (infra-red is a wavelength that is not less than 450nm}.
Claims 5, 6, 7, and 8
In regards to claims 5 and 6, Tanassi discloses wherein first camera and the second camera are arranged in a Scheimpflug layout {see above cites).
In regards to claims 7 and 8, Tanassi discloses wherein the first detector and the second detector are arranged so as to be tilted, with respect to a plane in the measuring site such that they meet the Scheimpflug conditions {see above cites}.

Independent Claim 14
In regards to claim 14, Tanassi discloses a device for contactless optical imaging of features of a hand is a mere intended use that should not be given patentable weight or significance to claim construction consistent with MPEP 2111.02 and the case law cited therein.  In particular, the body of independent device claims 1, 14, and 20 each fully and intrinsically set forth all of the limitations of the claimed invention such that the preamble merely states the purpose or intended use of the invention to imaging a hand, rather than any distinct definition of any of the claimed invention’s limitations.  Moreover, the body of these claims do not refer back to imaging features of a hand but instead refer to a generic “measuring site” which is illuminated and then imaged by the illumination arrangement and camera(s).  Furthermore, none of the pending claims 1-24 contain any structural limitation whatsoever that is specific to hand imaging.  Thus, the preamble’s intended use of hand imaging is not considered a limitation and is of no significance to the construction of any pending claim.  Moreover and should Applicant substantively limit the claims to hand imaging it is noted that Tanassi performs contactless optical imaging of features of an eye which is a human body part having similar size and shape to the features of a hand, wherein the device comprises:
an illumination arrangement for illuminating a measuring site, the illumination arrangement comprising a first lamp for emitting light of substantially a first wavelength, and at least a second lamp for emitting light of substantially a second wavelength {Figs. 1A and 1B with light source systems 103, 104 as further discussed in [0041], [0047]-
a camera comprising a detector and imaging optics configured for imaging the measuring site on the detector, which is configured for acquiring that image; wherein within the measuring site a region of depth of field of the first imaging optics with respect to the first wavelength overlaps with a region of depth of field of the first imaging optics with respect to the second wavelength {see Scheimpflug camera 101 in Figs. 1A, 1B, [0047] with depth of field in [0051].   See also Fig. 9 with camera 902 in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]}.
Claim 15
In regards to claim 15, Tanassi discloses wherein the device does not comprise a contact window having a contact surface within the measuring site {the Schempflug camera arrangement cited above performs non-contactless imaging that does not comprise a contact window. See previous cites and Figs. 1A, 1B, and 6}.
Claim 16
In regards to claim 16, Tanassi discloses the first wavelength is not less than 400 nm {See above cites.  Blue is a wavelength that is not less than 400nm}.
Claim 17
In regards to claim 17, Tanassi discloses the first wavelength is not less than 400 nm {See above cites.  IR (infra-red is a wavelength that is not less than 450nm}.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanassi and Maase (US 20070121098 A1).   
Claim 9
In regards to claim 9, Tanassi clearly discloses that both cameras are arranged in a Sheimpflug layout Tanassi is not relied upon to disclose the third wavelength limitations of claim 9.
Maase is an analogous reference from the same field of imaging features of a hand (e.g. fingers per [0012]) using cameras arranged in a Sheimpflug layout as per [0038]-[0041] and Figs. 1, 2, and 4.  Maase also teaches an illumination arrangement for illuminating a measuring site by emitting light of a substantially first wavelength and by emitting light of a substantially second wavelength {illumination source 110 illuminates finger field 112 with light in the range of 450 to 650nm, Fig. 1, [0042].  This 
Maase further teaches wherein the measuring site comprises a region of depth of field of the first imaging optics at a third wavelength which overlaps with the region of depth of field of the first imaging optics at the first wavelength {see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” and including a white light source having range of wavelengths of about 450 to 650nm}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s dual-Sheimplug cameras such that the measuring site comprises a region of depth of field of the first imaging optics at a third wavelength which overlaps with the region of depth of field of the first imaging optics at the first wavelength as taught by Maase because Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. also inside the eye and not just the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths (blue and IR) of illumination light overlapping within the region of the depth of field.
Claim 10
In regards to claim 10, Tanassi clearly discloses that both cameras are arranged in a Sheimpflug layout Tanassi is not relied upon to disclose the third wavelength limitations of claim 10.
Maase teaches wherein the measuring site comprises a region of depth of field of the second imaging optics at a third wavelength which overlaps with the region of depth of field of the second imaging optics at the first wavelength {see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” and including a white light source having range of wavelengths of about 450 to 650nm}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s dual-Sheimplug cameras such that the measuring site comprises a region of depth of field of the second imaging optics at a third wavelength which overlaps with the region of depth of field of the second imaging optics at the first wavelength as taught by Maase because Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. also inside the eye and not just the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths (blue and IR) of illumination light overlapping within the region of the depth of field.
Claim 11
In regards to claim 11, Tanassi clearly discloses that both cameras are arranged in a Sheimpflug layout Tanassi is not relied upon to disclose the third wavelength limitations of claim 11.
Maase also teaches wherein the measuring site comprises a region of depth of field of the first imaging optics at a third wavelength which overlaps with the region of depth of field of the first imaging optics at the first wavelength, and wherein the measuring site comprises a region of depth of field of the second imaging optics at the third wavelength which overlaps with the region of depth of field of the second imaging optics at the first wavelength  {see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” and including a white light source having range of wavelengths of about 450 to 650nm}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s dual-Sheimplug cameras such that the measuring site comprises a region of depth of field of the first imaging optics at a third wavelength which overlaps with the region of depth of field of the first imaging optics at the first wavelength, and wherein the measuring site comprises a region of depth of field of the second imaging optics at the third wavelength which overlaps with the region of depth of field of the second imaging optics at the first wavelength as taught by Maase because Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. also inside the eye and not just the 
Claim 12
In regards to claim 12, Tanassi discloses non-contactless imaging but is not relied upon to disclose wherein the distance between the first imaging optics and the measuring site is at least 150 mm.
Maase teaches a variety of optical components, layouts, and arrangements for dual Scheimpflug cameras using, e.g., only one fold mirror, two fold mirrors, eliminating the fold mirrors and changing the front and back focal lengths of the objective lens system, different lens combinations to adjust the FOV and size of the housing.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanaasi such that the distance between the first imaging optics and the measuring site is at least 150 mm because this distance value is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP 2145.05(II)(A). Here, the general conditions are disclosed by Masse because this reference teaches adjusting the size of the housing, focal lengths and FOV using conventional optical components and layouts for dual Scheimpflug cameras.
 
Claims 13 and 19
The rejection of claim 12 above applies mutatis mutandis to the corresponding limitations of claims 13 and 19.
Claim 18
The rejection of claim 9 above applies mutatis mutandis to the corresponding limitations of claim 18.
Independent Claim 20
	In regards to claim 20, Tanassi discloses a device for contactless optical imaging of features of a hand is a mere intended use that should not be given patentable weight or significance to claim construction consistent with MPEP 2111.02 and the case law cited therein.  In particular, the body of independent device claims 1, 14, and 20 each fully and intrinsically set forth all of the limitations of the claimed invention such that the preamble merely states the purpose or intended use of the invention to imaging a hand, rather than any distinct definition of any of the claimed invention’s limitations.  Moreover, the body of these claims do not refer back to imaging features of a hand but instead refer to a generic “measuring site” which is illuminated and then imaged by the illumination arrangement and camera(s).  Furthermore, none of the pending claims 1-24 contain any structural limitation whatsoever that is specific to hand imaging.  Thus, the preamble’s intended use of hand imaging is not considered a limitation and is of no significance to the construction of any pending claim.  Moreover and should Applicant substantively limit the claims to hand imaging it is noted that Tanassi performs contactless optical imaging of features of an 
an illumination arrangement for illuminating a measuring site by emitting light of a wavelength substantially corresponding to a first wavelength and by emitting light of a wavelength substantially corresponding to a second wavelength, the first wavelength being no less than 400 nm, the first wavelength being no greater than 650 nm, the second wavelength being no less than 450 nm, 
a first camera comprising a first detector and first imaging optics configured for imaging the measuring site on the first detector, which is configured for acquiring that image, within the measuring site a region of depth of field of the first imaging optics with respect to the first wavelength overlapping with a region of depth of field of the first imaging optics with respect to the second wavelength {see first Scheimpflug camera 101 in Figs. 1A, 1B, [0047] with depth of field in [0051].   See also Fig. 9 with first and second cameras 902, 904 in Scheimpflug system 802 with light sources 908a-c as further disclosed in [0073]-[0074]};
at least a second camera comprising a second detector and second imaging optics configured for imaging the measuring site on the second detector, which is configured for acquiring that image, within the measuring site a region of depth of field of the second imaging optics with respect to the first wavelength overlapping with a 
an image editing module configured for generating a three-dimensional image of a surface of an object within the measuring site by processing the image acquired by the first detector together with the image acquired by the second detector  {see image analysis and three-dimensional modeling in [0100]-[0101].  See also computer 110 with memory and [0051] for computer module structure for generating the 3D image}.
Maase is an analogous reference from the same field of imaging features of a hand (e.g. finger s per [0012]) using cameras arranged in a Sheimpflug layout as per [0038]-[0041] and Figs. 1, 2, and 4.  
Maase also teaches an illumination arrangement for illuminating a measuring site by emitting light of a wavelength substantially corresponding to a first wavelength and by emitting light of a wavelength substantially corresponding to a second wavelength, the first wavelength being no less than 400 nm, the first wavelength being no greater than 650 nm, the second wavelength being no less than 450 nm, and the second wavelength being no greater than 670 nm {illumination source 110 illuminates finger field 112 with light in the range of 450 to 650nm, Fig. 1, [0042].  This light source includes three wavelengths such as cyan, magenta and green; cyan, green and yellow; or green, yellow, and magenta light sources per [0012], [0042] each set of which comprise the “first wavelength” and “second wavelength” as claimed and which 
Maase further teaches wherein the measuring site comprises a region of depth of field of the first imaging optics at a third wavelength which overlaps with the region of depth of field of the first imaging optics at the first wavelength {see [0038]-[0042], [0046] further discussing Scheimpflug imaging that has a focus (depth of field) in a vertical FOV that accommodates all three wavelengths (e.g. “small blur spots throughout the FOV for all colors” and including a white light source having range of wavelengths of about 450 to 650nm}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanassi’s dual-Sheimplug cameras and illumination system with two wavelengths including the “first wavelength” as claimed such that the second wavelength being no less than 450 nm, and the second wavelength being no greater than 670 nm as taught by Maase because Tanassi already recognizes, in [0051], that Scheimpflug cameras have the advantage of improving the depth of field over a wider region (e.g. also inside the eye and not just the eye’s surface) to thereby improve sharpness and resolution of the image over the “measuring site” which comprises the inside and outside of the eye while also accommodating at least two distinct wavelengths (blue and IR) of illumination light overlapping within the region of the depth of field.


Claims 21, 22, 23
The rejection of claims 2, 5, and 11 above applies mutatis mutandis to the corresponding limitations of claims 21, 22, and 23.
Claim 24
In regards to claim 12, Tanassi discloses non-contactless imaging with dual Sheimpflug cameras having first and second imaging optics but is not relied upon to disclose wherein the length of optical path between the first imaging optics and the measuring site is at least 150 mm, and wherein the length of optical path between the second imaging optics and the measuring site is at least 150 mm.
Maase teaches a variety of optical components, layouts, and arrangements for dual Scheimpflug cameras using, e.g., only one fold mirror, two fold mirrors, eliminating the fold mirrors and changing the front and back focal lengths of the objective lens system, different lens combinations to adjust the FOV and size of the housing.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tanaasi such that the length of optical path between the first imaging optics and the measuring site is at least 150 mm, and wherein the length of optical path between the second imaging optics and the measuring site is at least 150 mm because this distance value is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP 2145.05(II)(A). Here, the general conditions are disclosed by Masse because this reference teaches adjusting the size of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moggride (US 20180288292 A1) discloses dual Sheimpflug cameras with different illumination wavelengths.  See Fig. 6, [0010], [0052]-[0053].
Komatsu (WO 2021200827 A1) discloses a Scheimpflug camera with lighting unit 15 having broad spectrum light (plural wavelengths).  See Fig. 10.
Moos (DE 10239375 A1) discloses a Scheimpflug camera for contactless fingerprint capture.  See Fig. 1 and abstract.
Rowe (US 20090080709 A1) discloses Scheimpflug camera for whole hand imaging under multi-spectral conditions.  See abstract, [0039], [0086], Figs. 6A-D.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486